DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-10 are objected to because of the following informalities:  in claim 6, line 15, “operation control device” should read -operation control section--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: holding tool configured to pick up and hold (i.e. means for picking up and holding) in claim 6, rotating device configured to rotate (i.e. means for rotating) in claim 6, pivoting device configured to pivot (i.e. means for pivoting) in claim 6, moving device configured to move (i.e. means for moving) in claim 6, control device configured to control (i.e. means for controlling), and operation control section configured to … cause the holding tool to pivot … and … rotate (i.e. means for causing the holding tool to pivot and rotate) in claim 6. Note that although the operation control section is recited as part of the control device, this element does not include sufficient structure to perform the claimed function. Moreover, the operation control section is in itself claimed in means-plus-function format.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 15, the claim limitation “the operation control device” lacks proper antecedent basis.
In claim 7, the claim limitation “configured to rotate the holding tool in a direction that decreases a rotation angle when rotating the holding tool from the holding angle to the target angle” renders the claim indefinite. When rotating an object from a first orientation to a second orientation, the rotation angle can be considered to start at 0 when the object is at the first orientation, and increase to a maximal value when the object is in the second orientation. Irrespective of whether the rotation occurs clockwise or counterclockwise, the rotation angle increases. Alternatively, it can be considered that the rotation angle is maximal at the first orientation, and decreases toward 0 as the object is rotated to the second orientation (i.e. the angular difference between the initial orientation and the desired orientation decreases). The decrease occurs irrespective of whether the rotation occurs clockwise or counterclockwise. Therefore, the scope of the claim is indefinite because the meaning of “in a direction that decreases a rotation angle” is ambiguous. 
In claim 8, it is unclear what is meant by “cause the holding tool to rotate in a direction away from the portion of the work machine even if such a direction is opposite to the direction that decreases the rotation angle when rotating from the holding angle to the target angle.” The same ambiguity is found, as opposite to a direction that decreases the rotation angle. 
In claims 9 and 10, the claim limitation “timing at which the movement of the work head is started by the moving device” renders the claim indefinite, because it is unclear to which movement this limitation refers. 
Claim limitation “rotating device configured to rotate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The rotating device is deemed to correspond to the nozzle rotating device 335. However, no structure of the nozzle rotating device 335 is described in the written description. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “pivoting device configured to pivot” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The pivoting device is deemed to correspond to the nozzle pivoting device 334. However, no structure of the nozzle pivoting device 334 is described in the written description. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “control device configured to control” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Para. [0032] specifies “The multiple individual control devices 452 are configured mainly from a computer” (emphasis added). It is unclear what additional structure is necessary to implement a control device 452. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “operation control section configured to … cause the holding tool to pivot … and … rotate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0059] mentions that the operation control section 500 is a “functional unit,” without providing further clarifying details. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because it is unclear how the functional unit is implemented. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (WO2015186188A1; refer to US2017/0196131A1 as an English language translation) in view of Mattern (US2014/0052297A1).
Ishikawa reads on the claims as follows (limitations not disclosed are crossed out, below):
Claim 6.  A work machine comprising: 
a work head (300) including a holding tool (362) configured to pick up and hold a component, a rotating device (364) configured to rotate the holding tool about an axis of the holding tool, a pivoting device (366) configured to pivot the holding tool between a first attitude (see Fig. 13(a)) in which an end portion of the holding tool faces downward and a second attitude (see Fig. 13(b)) in which the end portion of the holding tool faces sideways; 
a moving device (302) configured to move the work head; and 
1) configured to, when the working head has moved to a target position after the component has been picked up by the holding tool in the first attitude, cause the holding tool to pivot from the first attitude to the second attitude, and to cause the holding tool to rotate from a holding angle that is a rotation angle when the component was picked up to a target angle (see para. [0119]-[0120]), 
wherein 

Claim 7.  The work machine according to claim 6, wherein the operation control section, when causing the holding tool to pivot from the first attitude to the second attitude and causing the holding tool to rotate from the holding angle to the target angle, in a case in which the component held by the holding tool will not contact a portion of the work machine, is configured to rotate the holding tool in a direction that decreases a rotation angle when rotating the holding tool from the holding angle to the target angle. See rejection under 35 U.S.C. 112(b). The limitations of this claim are anticipated by Ishikawa because irrespective of whether or not the component held by the holding tool would contact a portion of the work machine, rotation in 
Claim 8.  The work machine according to claim 6, wherein the operation control section, when causing the holding tool to pivot from the first attitude to the second attitude and causing the holding tool to rotate from the holding angle to the target angle, in a case in which the component held by the holding tool will contact a portion of the work machine, is configured to cause the holding tool to rotate in a direction away from the portion of the work machine even if such a direction is opposite to the direction that decreases the rotation angle when rotating from the holding angle to the target angle. See rejection under 35 U.S.C. 112(b). The limitations of this claim are anticipated by Ishikawa because irrespective of whether or not the component held by the holding tool would contact a portion of the work machine, rotation in either the clockwise or the counterclockwise direction can be interpreted as decreasing the rotation angle. See para. [0120] regarding rotating of the holding tool.
Claim 9.  The work machine according to claim 7, wherein the operation control section is configured to start the operation of each of the rotating device and the pivoting device at a same timing as a timing at which the movement of the work head is started by the moving device. As noted in the rejection under 35 U.S.C. 112(b), it is unclear to which movement the claim refers. Moreover, the claim limitation “the operation of each of the rotating device and the pivoting device” does not necessarily mean the rotating and pivoting are performed. Rather, a reference time t=0 can be chosen such that the time at which the pivoting occurs, a time at which the rotating occurs, and a time at which movement occurs are all relative to this reference time. The claim does not require the operation control section to start the rotating and the pivoting at the same time as starting movement of the work head. 
Claim 10.  The work machine according to claim 6, wherein the operation control section, when causing the holding tool to pivot from the first attitude to the second attitude and causing the holding tool to rotate from the holding angle to the target angle, in a case in which the component held by the holding tool will contact a portion of the work machine, is configured to cause operation of at least one of the rotating device or the pivoting device to start after the timing at which the movement of the work head is started by the moving device. As noted in the rejection under 35 U.S.C. 112(b), it is unclear to which movement the claim refers. For example, the movement may be interpreted as the movement of the work head to the component pick-up position. Both the rotating and the pivoting occur after this movement, irrespective of whether or not a component held by the holding tool would contact a portion of the work machine. 

Ishikawa discloses the same work machine as that claimed, except for the operation control device also being configured to control operation of one or both of the pivoting device and the rotating device such that the component held by the holding tool avoids contacting a portion of the work machine.
It is known in the art of robotic manipulators having a holding tool to control movement of the gripper such that collisions are avoided. For example, Mattern discloses a robotic workpiece picker (see figures). As per paragraph [0049], “[u]sing the position data of the workpiece selected for picking, a path planning is carried out for the axes of movement, via which the picker will be advanced toward the workpiece. In this case, a collision check is carried out during the path planning, which ensures that the picker and/or the picker arm does not collide with interfering edges during the movement toward the workpiece, such as other workpieces or the container walls.” Since the work machine of Ishikawa has a holding tool which can pivot and rotate , one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that path planning for the motion of the work head .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO2004/052596A1 discloses utilizing a sensor system, such as a camera system, an optical 3D measuring system or laser equipment, which creates an image or multi-dimensional range of the pick-up arena for a robot having a gripper. The information obtained on the orientation of components is used to guide the robot to grip the components while avoiding collisions by the robot or the gripper. US2002/0169522A1 discloses an interference avoiding device capable of determining occurrence of an interference in a robot operation in advance and automatically avoiding the interference, to be suitably applied to an automatic picking-up operation of randomly stored workpieces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since only the performing section 550c, input/output section 550i and storage section 550m are listed for control device 550 (see para. [0081] and Fig. 17), it is readily apparent the performing section 550c must be the section corresponding to the claimed operation control section. If Applicant disagrees, it is nevertheless apparent that such a section is present, since control device 550 controls the entire loose component supply device 18.